                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW JERSEY
                                          TRENTON VICINAGE

In re:                                                           Case No. 18-21421 / MBK
         Heather M Pizza

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Albert Russo, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/05/2018.

         2) The plan was confirmed on 10/09/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

        4) The trustee filed action to remedy default by the debtor in performance under the plan on
06/25/2019.

         5) The case was converted on 06/24/2019.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,220.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
Receipts:

           Total paid by or on behalf of the debtor                       $4,898.00
           Less amount refunded to debtor                                     $2.17

NET RECEIPTS:                                                                                                  $4,895.83


Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $2,475.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $334.80
     Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                              $2,809.80

Attorney fees paid and disclosed by debtor:                            $925.00


Scheduled Creditors:
Creditor                                                Claim         Claim           Claim        Principal        Int.
Name                                    Class         Scheduled      Asserted        Allowed         Paid           Paid
CAPITAL ONE BANK (USA), N.A.        Unsecured               454.00        447.52          447.52           0.00            0.00
Discover                            Unsecured             7,592.00           NA              NA            0.00            0.00
GEMB/GAP                            Unsecured             4,866.00           NA              NA            0.00            0.00
Lab Corp.                           Unsecured               274.00           NA              NA            0.00            0.00
Lenox Socey Wilgus                  Unsecured               636.00           NA              NA            0.00            0.00
MTGLQ INVESTORS                     Secured             244,654.00    245,992.99       42,042.06       2,086.03            0.00
Mullooly Jeffrey & Ronney           Unsecured             2,720.00           NA              NA            0.00            0.00
SANTANDER CONSUMER USA              Unsecured                25.00           NA              NA            0.00            0.00
SANTANDER CONSUMER USA INC d        Secured                    NA       3,079.66           43.62           0.00            0.00
THE BANK OF NEW YORK MELLON         Unsecured            14,043.00     14,070.54       14,070.54           0.00            0.00




UST Form 101-13-FR-S (9/1/2009)
 Summary of Disbursements to Creditors:
                                                                      Claim             Principal             Interest
                                                                    Allowed                 Paid                 Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00                $0.00               $0.00
        Mortgage Arrearage                                       $42,042.06            $2,086.03               $0.00
        Debt Secured by Vehicle                                      $43.62                $0.00               $0.00
        All Other Secured                                             $0.00                $0.00               $0.00
 TOTAL SECURED:                                                  $42,085.68            $2,086.03               $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                                    $0.00               $0.00               $0.00
         Domestic Support Ongoing                                      $0.00               $0.00               $0.00
         All Other Priority                                            $0.00               $0.00               $0.00
 TOTAL PRIORITY:                                                       $0.00               $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                     $14,518.06                $0.00               $0.00


 Disbursements:

          Expenses of Administration                                    $2,809.80
          Disbursements to Creditors                                    $2,086.03

 TOTAL DISBURSEMENTS :                                                                                   $4,895.83



         12) The trustee certifies that the foregoing summary is true and complete and all administrative
matters for which the trustee is responsible have been completed. The trustee requests that the trustee
be discharged and granted such relief as may be just and proper.

Dated: 08/08/2019                                  By: /s/ Albert Russo
                                                                                 Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
